Citation Nr: 9918255	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of internal derangement of the left 
knee.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to June 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which confirmed and continued a 30 
percent evaluation for post-operative residuals of internal 
derangement of the left knee and a 10 percent disability 
evaluation for degenerative joint disease of the right knee.

In March 1997, this case was remanded by the Board for 
additional development, to include a VA examination, and has 
since been returned for final appellate review. 


FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of internal derangement of the left knee are objectively 
manifested by pain on motion, fatigue and incoordination of 
the left knee with no more than severe instability, +10 
degrees extension of the left knee, flexion to 110 degrees 
with no evidence of ankylosis or other impairment of the left 
knee; these manifestations result in no more than severe 
impairment. 

2.  The veteran's service-connected degenerative joint 
disease of the right knee is objectively manifested by pain 
on motion, full extension, flexion to 120 degrees, full 
strength with no evidence of any ankylosis and mild 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent for post-operative residuals of internal derangement 
of the left knee have not been met.  § 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.7, 
4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for a schedular evaluation in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.40. 4.45. 4.59, 4.7, 4.71a, 
Diagnostic Code 5003 (1998).

3.  The criteria for a separate schedular evaluation of 10 
percent for mild instability of the right knee have been met.  
§ 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.7, 4.71a, Diagnostic Code 5257


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General laws and Regulations

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
VA has properly assisted him in the development of his 
claims.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating. See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 628, 632 (1992).  Accordingly, the Board finds that 
the veteran has presented claims that are well-grounded.

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, records of treatment following service and 
several disability examinations.  The Board is not aware of 
any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service connected 
disabilities at issue and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) (where an increase in a 
disability rating is at issue, the current level of 
disability is of primary concern).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

In evaluating the severity of the service-connected 
disabilities at issue, the Board must consider all pertinent 
diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Evaluation of the same disability under 
various diagnoses is to be avoided, as is the evaluation of 
the same manifestation under different diagnoses.  38 C.F.R. 
§ 4.14 (1998). 



II.  Factual Background

During an August 1994 VA examination, the veteran complained 
of pain and swelling in the right knee.  He also related that 
his left knee would pop and that both knees would buckle up 
and become weak after prolonged standing and walking.  He 
reported that he was unable to squat.  It was noted that he 
had been seen at a VA facility for pain and swelling of the 
left knee joint.  On examination in August 1994, the veteran 
had a scar of one inch on the right knee, and a one and one 
half inch medial scar on the left knee.  When the veteran 
walked, there was instability anteriorly as if "the knee" 
would buckle up.  He was unable to squat because of pain and 
there was crepitation when he stood up.  The veteran was 
unable to stand on his toes steadily, but he stood on his 
heels well.  He was "unable to put weight on each leg 
alternately, only temporarily as a result of weakness of the 
knee joint."  He walked steadily.  There were ballottable 
patellae noted on "both sides," with mild swelling below 
"the knee joint area," tenderness on the medial and lateral 
area below "the patellae" on palpations, which was also 
noted on the right knee joint.  There was crepitation on 
range of motion on the lateral and medial area of both knee 
joints, but there was no evidence of any laxity. 

During the examination in August 1994, the veteran had full 
extension and 120 degrees flexion of the right knee with 
pain.  On the left, the veteran was able to hyperextend full 
extension to +5 degrees.  Crepitation was noted, bilaterally, 
during range of motion of both knee joints in the lateral and 
medial area.  Ballottable patellae were noted with full 
flexion of 140 degrees, which was with pain.  The knee and 
ankle reflexes were physiological and 4+.  Strength of the 
lower extremities was equal on both sides and normal.  There 
was no evidence of any atrophy of the muscles of the lower 
extremities and no varicosities were noted.  X-rays of the 
knees showed bilateral degenerative joint disease and medial 
tibial plateau minimal depression.  The veteran was diagnosed 
as having status-post arthrotomy of the right knee joint 
secondary to history of internal derangement, probably the 
medial cartilage, with crepitation on range of motion, and 
instability of the knee join anteriorly with ballottable 
patella and status-post arthrotomy left knee secondary to 
internal derangement with possible medial meniscus damage and 
cartilage with anterior instability, no laxity and range of 
motion with crepitation and pain.  

A July 1997 VA Peripheral Nerve examination report reflects 
that the veteran was to have been evaluated for complaints 
referable to his left leg.  The veteran indicated that he had 
residual numbness, weakness and pain which shot down his left 
leg and had its onset with prolonged standing and walking.  
On examination, the veteran had 5/5 strength in the lower 
extremities and was able to toe and heel walk.  His deep 
tendon reflexes were 1+ in the lower extremities.  He had a 
slight decrease in sensation over the knee area.  A 
functional muscle test was fair and tandem walk was reported 
as "okay."  The veteran walked slowly.  The impression of 
the examiner was that the veteran had local knee pain and 
numbness secondary to degenerative joint disease and local 
surgical effects with no evidence of any other neurological 
deficit. 

A July 1997 VA orthopedic examination reflects that the 
veteran complained of having bilateral knee pain over the 
previous years and that he could only ambulate four to five 
blocks without an assistive device.  On examination, the 
veteran had full range of motion of both knees, no soft 
tissue swelling, mild posterior tibial pain, mild to moderate 
crepitance and stable varus/valgus.  There was no evidence of 
any swelling, deformity or other impairment of the knee (i.e. 
subluxation, lateral instability or non-union, loose motion 
or malunion of the tibia and fibula).  The veteran had 
"full" flexion to 120 degrees, bilaterally, and extension 
to zero degrees, bilaterally.  X-ray of the knees revealed 
marginal osteophytes of the right lateral joint and 
osteophytes of both sub patella.  The veteran was diagnosed 
as having bilateral degenerative joint disease.  

VA outpatient reports, dating from 1992 to 1997, pertinently 
reflect that the veteran was primarily seen for other un-
related disorders.  In July 1994, the veteran complained of 
pain and swelling of the right knee, but denied having any 
recent trauma.  On examination of the right knee, the veteran 
had crepitus, full range of motion, questionable slight 
effusion with no erythema or warmth.  His left knee was noted 
to have been normal.  The veteran was diagnosed as having 
degenerative joint disease and was given Motrin.  

During a November 1998 VA examination, it was indicated that 
the examiner had reviewed the veteran's claims file prior to 
the examination.  The veteran complained of joint pain on 
both knee joints, primarily on the left.  The examiner 
reported that previous X-rays of the knees had revealed 
degenerative changes, bilaterally.  The veteran indicated 
that he had previously worked as a laundry presser, but that 
he had not worked for the previous eight years as a result of 
knee and foot pain.  It was noted that the veteran had other 
disabilities such as, asthma and callosities of the bottom of 
the feet. As a result of the pain, the veteran was unable to 
stand for more than ten minutes and could only walk a few 
feet.  The veteran also complained of weakness of the left 
knee joint with instability.  The strength of the lower 
extremities was reported to have been 3/5 on the left and 5/5 
on the right.  

During the November 1998 VA examination, the veteran squatted 
with difficulty three-fourths of the way with pain in both 
knees, greater on the left.   The measurement of the lower 
extremities showed the right mid-thigh at nineteen inches and 
a half, the left mid-thigh at nineteen inches, the right mid-
knee at sixteen inches, the left mid-knee at fifteen and one 
half inches and both the right and left mid-calf were fifteen 
inches.  There was atrophy of the bony parts of the medial 
aspect of "the knee" with bony prominence on the left.  The 
veteran had localized tenderness on the infrapatellar and on 
the medial and lateral area of the right knee, which was more 
prominent on the left knee.  The veteran stood unsteadily on 
the left leg.  When he walked, there was laxity anteriorly 
and medial anterior of the left with moderate instability.  
The right knee was noted to have been stable.  

On range of motion testing in November 1998, the veteran had 
extension of the left knee of +5 degrees hyperextension as a 
result of laxity and pain, flexion to 120 degrees with pain, 
and 110 degrees without pain.  On the right, the veteran had 
extension to zero degrees with pain, flexion of 120 degrees 
with pain, -10 degrees extension with no pain and 110 degrees 
flexion without pain.  Repeated motion of flexion and 
extension with moderate anti- and pro-gravity resistance on 
the left leg caused fatigue, pain and incoordination, which 
also occurred during flare-ups of activity, weight bearing, 
weather changes and with extension of +10 degrees with 
hyperextension and flexion of 110 degrees.  The right knee 
showed moderate resistance to flexion and extension, with 
flexion to 120 degrees and extension to 0 degrees.  The 
veteran was unable to stand on his toes and heels on the left 
as a result of callosities in the plantar aspect of both feet 
and pain in the calf muscle area.  There was hypoesthesia on 
taps vibration and on pin prick on the medial aspect of the 
upper calf muscle below the left knee.  Reflexes were absent 
on the left and 1+ on the right knee.  X-rays of the knees 
were performed revealed an increase in bilateral degenerative 
changes and medial subluxation of the left femoral condyle 
when compared to previous X-rays, performed in August 1994.  
The veteran was diagnosed as having degenerative 
osteoarthritic changes in both knees, more on the left (which 
was severe) and residuals of a bilateral arthrotomy.

The examiner found that the veteran had severe industrial 
impairment resulting from the internal derangement of the 
left knee with arthritis and chondromalacia, especially as a 
result of the left knee.  However, he also indicated that the 
non-service-connected callosities and asthma also rendered 
the veteran unemployable.

III.  Analysis

A. Post-operative residuals of internal derangement of the 
left knee

As noted, the severity of a disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Rating Schedule.  The RO has assigned a 30 percent 
disability evaluation to the service-connected post-operative 
residuals of internal derangement of the left knee pursuant 
to 38 C.F.R. § 4.7a, Diagnostic Code 5257 (1998).  In 
accordance with that code, a maximum schedular evaluation of 
30 percent will be assigned where there is evidence of severe 
recurrent subluxation or lateral instability of the left 
knee.  The aforementioned disability may also be evaluated 
pursuant to the criteria found in 38 C.F.R. § 4.71a,  
Diagnostic Codes 5256, 5261 and 5262 of the Rating Schedule.  
38 C.F.R. § 4.71a (1998).  Under those codes, an evaluation 
of 40 percent rating is warranted where the evidence shows 
ankylosis of the knee in flexion between 10 degrees and 20 
degrees (Diagnostic Code 5256) or limitation of extension to 
30 degrees (Diagnostic Code 5261). 38 C.F.R. § 4.71a (1996).  
A 50 percent rating will be assigned where the  evidence 
shows ankylosis of the knee in flexion between 20 degrees and 
45 degrees (Diagnostic Code 5256) or limitation of extension 
to 45 degrees (Diagnostic Code 5261). 38 C.F.R. § 4.71a 
(1998).  In accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (1998), a 40 percent disability evaluation will be 
assigned for nonunion of the tibia and fibula with loose 
motion requiring a brace.  

The Board observes that while the veteran was only found to 
have had moderate instability of the left knee during a 
recent November 1998 VA examination, the service-connected 
postoperative residuals of internal derangement of the left 
knee  has currently been assigned the maximum 30 percent 
schedular evaluation under Diagnostic Code 5257 for other 
impairment of the knee manifested by severe recurrent 
subluxation or lateral instability.  Further, the Board has 
also considered assigning the veteran a higher disability 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5261 and 5262.  However, as there is no objective 
medical findings of ankylosis of the left knee, limitation of 
extension of the left knee to 30 degrees or nonunion of the 
tibia and fibula with loose motion requiring a brace, a 
higher evaluation in accordance with the aforementioned 
Diagnostic Codes is not warranted.  

The Board has considered and finds the veteran's assertions 
regarding his complaints of left knee pain and limited 
functioning abilities due to his left knee disability.  The 
Board recognizes that the November 1998 examination report 
reflects that the veteran was only able to partially squat 
and that he had pain, incoordination, fatigue and flare-ups 
with repeated motion of flexion and extension of the left 
knee.  Despite such limitations, there was no reduction in 
extension of the left knee with only some slight limitation 
of motion of flexion to 110 degrees, even with consideration 
of pain, incoordination, fatigue and flare-ups with repeated 
motion.  Furthermore, while it was noted that the veteran was 
unable to stand on his heels and toes on the left leg, this 
was found to have been a result of the veteran's non-service-
connected callosities of the feet and not the service-
connected left knee disorder.  In view of the foregoing, and 
considering objective findings of pain on motion, the Board 
determines that the veteran's service-connected post-
operative residuals of internal derangement of the left knee 
is more appropriately represented by the 30 percent 
disability evaluation under Diagnostic Code 5257.  See 
generally DeLuca v. Brown, 8 Vet .App. 202, 208 (1995) 
(discussing the Board's obligation to explain how pain on use 
was factored into its evaluation of the veteran's 
disability); 38 C.F.R. §§ 4.40, 4.45 (19968.  In view of the 
foregoing, an evaluation in excess of 30 percent for the 
service-connected postoperative residuals with internal 
derangement of the left knee is not warranted.

The Board notes that during the course of the appeal, the 
veteran was found to have degenerative arthritis of the left 
knee shown by X-ray and that the RO has granted service 
connection and awarded a separate 10 percent disability 
rating in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 
5003 and see VAOPGCPREC 23-97.  The veteran has not disagreed 
with the separate 10 percent rating assigned and, thus, the 
Board will not elaborate any further on such issue. 

B.  Right knee

The Board observes that the veteran's service-connected 
degenerative joint disease of the right knee has been 
assigned a 10 percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In accordance with 
that code, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, but where the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by the limitation of motion 
to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.   In the absence of limitation of 
motion, the disability will be rated as follows: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent evaluation is assigned.  
With X-ray evidence of involvement of two or more major 
joints of two or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation will be 
assigned.  38 C.F.R. 4.71a, Code 5003.  For the purpose of 
rating disability for arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f) (1998).  

Moreover, 38 C.F.R. § 4.59 provides that [i]t is the 
intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint." 
Crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Read 
together, Code 5003 and section 4.59 thus prescribe that 
painful motion of a major joint or group of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating under Code 5003, even though there 
is no actual limitation of motion.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991). 

In determining whether the veteran is entitled to an 
evaluation in excess of 10 percent for the service-connected 
degenerative joint disease of the right knee, the Board 
observes that as the veteran had flexion to 120 degrees and 
full extension of the right knee during a recent November 
1998 VA examination, he is not entitled to an evaluation in 
excess of 10 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261, which would require 
limitation of flexion of the right knee to 30 degrees or 
extension limited to 15 degrees, respectively.  Furthermore, 
as there is no evidence of any ankylosis of the right knee, a 
higher schedular evaluation is not warranted pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).  

The Board has considered veteran's assertions regarding his 
complaints of right knee pain and limited functioning 
abilities due to his degenerative joint disease of the right 
knee. Notwithstanding such complaints of pain, during a 
recent November 1998 VA examination, the veteran's right knee 
was found to have been stable, to have had good muscle 
strength, full extension and flexion to 120 degrees.  There 
were no complaints of incoordination, fatigue and flare-ups 
with repeated motion of flexion and extension associated with 
the right knee.  As the right knee was found to have been 
stable during the November 1998 VA examination with some 
instability noted during the August 1994 examination, the 
Board believes that the evidence is in equipoise with respect 
to whether a separate 10 percent evaluation is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and VAOPGCPREC 
23-97.  ( a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability(ies) may be rated separately under Diagnostic 
Codes 5003 and 5257 (38 C.F.R. Part 4 (1997)).  In resolving 
all doubt in the veteran's behalf a separate 10 percent 
evaluation for mild instability of the right knee under 
Diagnostic Code 5257 is warranted.  On the basis of the above 
analysis the Board is of the view that the currently assigned 
10 percent disability evaluation and the herein assigned 
separate 10 percent adequately contemplates the pain and any 
functional loss due to the veteran's degenerative joint 
disease of the right knee.  38 C.F.R. 4.40, 4.45;  see 
Deluca.v. Brown, 8 Vet. App. 202, 208 (1995).  As such, a 
preponderance of the evidence is against a greater evaluation 
for degenerative joint disease of the right knee.  

IV.  Extraschedular Consideration

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an Extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  While the veteran has continued to 
assert that he is unemployable as a laundry presser because 
of his service-connected disabilities on appeal, he has not 
offered any current objective evidence to corroborate such 
assertions.  In this regard, the RO sent a letter to the 
veteran, dated in October 1998, requesting that he provide 
such information and enclosed VA Form 21-4138; however, the 
veteran failed to respond.  In addition, while the 1998 VA 
examiner indicated that the veteran's job as a laundry 
presser was severely impaired as a result of the service-
connected disabilities on appeal, it was also noted that his 
non-service-connected callosities of the feet and asthma also 
prevented him from being gainfully employed.  Based on the 
current evidence of record, there is no objective evidence 
showing that the service-connected disabilities at issue have 
markedly interfered with his employment status as a laundry 
presser to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment; nor does the record reflect 
frequent periods of hospitalization for the service-connected 
disabilities at issue.  Hence, the record does not present an 
exceptional case where his currently assigned percent 
evaluation for each disability is found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and, 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess for 30 percent for postoperative 
residuals of internal derangement of the left knee is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee is denied.  

A separate evaluation of 10 percent for mild instability of 
the right knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

